Citation Nr: 1452972	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  13-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and major depressive disorder (claimed as a mental health condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

During the September 2014 hearing, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (2) (C) and 38 C.F.R. § 20.900(c).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issue on appeal.  
 
As a final preliminary matter, in January 2014, the Veteran appears to raise a new claim for an increased rating claim for his service-connected fractured heel, base of right fifth metatarsal.  That claim has not yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed an acquired psychiatric disorder during service.  Specifically, he claims that it developed because his duties of serving in isolation, in a steel room, while waiting for orders.  (September 2014 Board hearing, November 2012 statement, January 2012 claim, June 17, 2009 VA medical record).  

The Veteran has a current diagnosis of anxiety/depression.  (September 8, 2011 VA psychiatric evaluation).  Also, VA medical records generally document continued psychiatric treatment.  The Veteran claims that he has had a chronic psychiatric condition since that time.  (September 2014 Board hearing).

The Board also notes that the Veteran receives VA treatment through the Minneapolis VA health care system, and the most recent treatment records are dated in September 2011.  Therefore, while on remand, VA treatment records from any unassociated VA medical records should be secured.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain VA treatment records from the Minneapolis VA health care system dated, from September 2011to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b)  Did any psychiatric disorder(s) have an onset during service or develop due to an incident or event that occurred during service, including the Veteran's accounts of isolation while performing his duties onboard his ship?  (September 2014 Board hearing, November 2012 statement, January 2012 claim, June 17, 2009 VA medical record).  Consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

c)  Was any psychiatric disorder(s) a psychosis manifested within one year after the Veteran's discharge from service in April 1954?  

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




